DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 10,180,173 B2) .
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claim 2, said upper fluid chamber is between said main rubber and upper plate, and said lower fluid chamber is between said orifice body and diaphragm, as shown in figure 2.
With respect to claim 3, said membrane separates said lower fluid chamber above said membrane and an air chamber below said membrane to discharge air through said air aperture, as shown in figure 2.
With respect to claim 4, said upper plate includes first and second action apertures (not numbered), as shown in figure 4.
With respect to claim 5, said integral plate includes upper and lower projections or folds to limit vertical movement between said lower cover and orifice body, as shown in figure 2.
With respect to claim 8, said lower cover body includes a sealing end or protrusions (not numbered, parallel vertical extensions) extending upward to create a seal with said membrane and prevent leaks, as shown in figure 2. 
With respect to claim 9, said orifice body includes a coupling groove for receiving a protrusion of said diaphragm, as shown in figure 2.
With respect to claim 10, said diaphragm includes a rigid reinforcing plate (not numbered) on an outer edge, as shown in figure 2.

    PNG
    media_image1.png
    739
    562
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10,180,173 B2), as applied to claim 1 above, and further in view of Kim (US 9,713,954 B2).
With respect to claim 13, Kim ‘173 does not disclose a solenoid for controlling air through said air aperture.  Kim ‘954 does disclose an engine mount with air aperture 13 with solenoid 11 for controlling the air discharge through said aperture, as shown in figure 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solenoid valve of Kim ‘954 into the engine mount of Kim ‘173 in order to control the flow of air remotely.

Allowable Subject Matter
Claims 6, 7, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618